Citation Nr: 1521226	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  09-49 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 30, Title 38, United States Code.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from August 2002 to July 2006 with an additional 7 years, 4 months and 11 days of prior active service and 21 years, 9 months, and 2 days of prior inactive service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma, which notified the Veteran that he had exhausted his entitlement under Chapter 30 on December 10, 2008.  

In an October 2009 substantive appeal, VA Form-9, the Veteran indicated that he desired to testify before a member of the Board in Washington, D.C.  In a November 2014 letter, the Board asked the Veteran if he still desired a hearing.  In May 2015, the Veteran indicated that he withdrew his request for a Board hearing.  38 C.F.R. §20.704 (2014).


FINDING OF FACT

As of December 10, 2008, the Veteran had used 31 months and 7 days of educational assistance benefits under Chapter 34, Title 38, United States Code, and 16 months and 29 days of educational benefits under Chapter 30, Title 38, United States Code for a combined total of the 48 months of VA education benefits.


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional VA educational assistance benefits under Chapter 30 or Chapter 34, Title 38, United States Code.  38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. §§ 21.4020 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

At issue in this case is not the Veteran's basic eligibility for Chapter 30 educational assistance benefits, as VA found him to be eligible for the receipt of such benefits based on his active duty service.  Rather, the issue in this case involves computation of the total amount of Chapter 30 educational assistance benefits to which the Veteran is eligible and entitled.  Specifically, the Veteran disagrees with the RO's January 2009 determination that his Chapter 30 benefits were exhausted on December 10, 2008.  The Veteran argues that he is entitled to use the full amount of the Chapter 30 benefits and that he should be allowed to use the remaining 19 months and 1 day of benefits to pursue a college degree.  

A review of the record shows that in August 2006, VA received the Veteran's application for VA educational assistance benefits.  The Veteran was approved for 36 months of benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill-Active Duty).  The Veteran used 16 months and 20 days of entitlement of Chapter 30 education benefits from January 2007 to December 10, 2008 for his enrollment in college.     

Review of the record shows that the Veteran had previously used 31 months and 7 days of Chapter 34 education benefits.  Notably, the Veteran does not dispute the fact that he had received benefits under Chapter 34, Title 38, United States Code, nor does he dispute the calculated amount of benefits used under that program, either at the time that he was awarded Chapter 30 education benefits or at any point during the pendency of his current claim.  In support of his claim, the Veteran submitted a Certificate of Eligibility, dated December 21, 2008 which provides that the Veteran had 19 months and 1 day of Chapter 30 education benefits remaining.  

As noted above, the Veteran is not disputing the RO's computation of Chapter 30 or Chapter 34 benefits used.  Rather, the Veteran asserts that he should be able to use the full entitlement under Chapter 30, which is 36 months of benefits. 


Unfortunately, the law expressly provides that the aggregate period for which any person may receive VA education benefits under two or more listed programs, including Chapter 30 and Chapter 34, may not exceed 48 months.  38 U.S.C.A. § 3695(a)(4) (West 2014); 38 C.F.R. § 21.4020(a)(4) (2014). 

There are limited exceptions to this 48-month maximum, such as for those individuals receiving VA educational assistance pursuant to a rehabilitation program or pursuant to Survivors' and Dependents' educational assistance.  See 38 C.F.R. § 21.4020(b) (2014) (providing a possible extension beyond 48 months for Chapter 31, Title 38 benefits in certain circumstances) and Pub.L. 112-154, Title IV, § 401(a), Aug. 6, 2012, 126 Stat. 1188 (2012) (amending 38 U.S.C.A. § 3695 and providing a period of 81 months for Chapter 35, Title 38 benefits in certain circumstances).  The record currently before the Board, however, contains no indication that any exceptions apply in this case and the Veteran has not contended otherwise. 

Thus, under the undisputed facts of this case, the Veteran has received an aggregate of 48 months of VA education benefits under the Chapter 30 and Chapter 34.  This is the maximum legally available to him. 

In reaching its decision, the Board has carefully considered the Veteran's contentions that VA should nonetheless provide additional educational benefits, in excess of 48 months, because he had entitlement to education benefits based upon two periods of service.  The Board is sympathetic to the Veteran's arguments.  Unfortunately, the facts of the Veteran's case do not provide a basis upon which to grant his claim.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  

The Board is bound by the applicable law and regulations and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104(c) (West 2014). No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

As set forth above, the legal criteria governing the payment of educational assistance benefits are clear and specific and the Board is without the authority to disregard the applicable law, notwithstanding the circumstances evident here.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application. 


ORDER

Entitlement to additional VA educational assistance benefits under Chapter 30, Title 38, United States Code, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


